UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2124


STATIA SCOTT,

                Plaintiff - Appellee,

           v.

EATON CORPORATION LONG TERM DISABILITY PLAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-02572-HMH)


Argued:   October 27, 2011                 Decided:   November 21, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Reversed by unpublished per curiam opinion.


ARGUED: Anna K. Raske, BENESCH, FRIEDLANDER, COPLAN & ARONOFF,
LLP, Cleveland, Ohio, for Appellant.      Robert Edward Hoskins,
FOSTER LAW FIRM, LLP, Greenville, South Carolina, for Appellee.
ON BRIEF: Jeffrey D. Zimon, BENESCH, FRIEDLANDER, COPLAN &
ARONOFF, LLP, Cleveland, Ohio, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      This case arises from the revocation by appellant Eaton

Corporation    Long    Term   Disability   Plan   (“Eaton”)    of   long-term

disability (“LTD”) benefits provided to appellee Statia Scott.

The district court reversed Eaton’s decision and awarded LTD

benefits to Scott.        Because we find that Eaton’s decision was

not an abuse of discretion, we reverse.



                                     I.

                                     A.

      Eaton is the administrator of a LTD benefit plan for the

employees of Eaton Corporation, a manufacturer of, inter alia,

electrical components.        Benefits are funded by premiums paid by

the   employees   and    by   contributions   from   Eaton     Corporation’s

general assets.       This LTD plan is a “welfare plan” governed by

the Employee Retirement Income Security Act (“ERISA”).               ERISA §

3(1).     Eaton is the plan administrator and has discretion to

interpret and apply its provisions.           Eaton has delegated claims

administration    to    Sedgwick    Claims    Management      Service,   Inc.

(“Sedgwick”).

        To be eligible for benefits under the plan, a beneficiary

must have a covered disability and must be under the continuous

care of a physician who verifies the beneficiary’s disability to

the satisfaction of the claims administrator.              As relevant to

                                     2
this appeal, a covered disability is an injury that renders the

beneficiary “totally and continuously unable to engage in any

occupation or perform any work . . . for which [she is], or may

become, reasonably well fit by reason of education, training, or

experience.”           J.A.   67.       After     an    initial     determination      of

eligibility,        the       claims       administrator       performs          periodic

evaluations to revalidate eligibility.                      The burden is on the

beneficiary to show at the initial determination stage and at

subsequent revalidations that she is disabled.                      LTD benefits end

on “[t]he first day for which [the beneficiary is] unable to

provide satisfactory evidence of a covered disability.”                               J.A.

71.       The disability must be shown at all times by “objective

findings,” i.e., “those that can be observed by [a] physician

through       objective        means,       not     from     [the        beneficiary’s]

description of the symptoms.”               J.A. 73.       In addition, for those

claiming to be disabled due to mental illness, they must be

under the continuous care of a psychologist or psychiatrist.

                                            B.

          Because our review is very fact-dependent, we lay out the

history      of   Scott’s     disability      and      treatment    in    some    detail.

Eaton Corporation employed Scott for approximately 17 months.

In 1998, Scott stopped working because of chronic pain in her

right wrist and arm.           The chronic pain appears to be the result

of    a    childhood    injury      that    healed      improperly       and   that   was

                                             3
aggravated by an injury at work.                Eaton initially granted Scott

benefits in 1998 based on this right arm pain.

       In August 2003, Scott had surgery to address her right arm

pain.       Two months after surgery, her orthopedist, Dr. Timms,

noted “no wrist misalignment,” and although Scott complained of

crepitus 1 in her wrist, Dr. Timms saw “no real signs of anything

going wrong” and opined, “overall things look good.”                J.A. 437.

Three months after surgery, Dr. Timms noted that Scott’s wrist

had “loosened up nicely;” that she was not experiencing “a lot

of pain or swelling;” and that her range of motion was “quite

improved.”      J.A. 442.   Five months after surgery, however, Scott

complained that the pain in her wrist had returned and that she

was experiencing “decreased sensation and shooting pains.”                 J.A.

443.       Dr. Timms could not pinpoint the cause of the symptoms,

noting that, “she is just having generalized pain.               Again, there

is no swelling.         Incisions are clean.           Motion appears to be

full.”      J.A. 444.

       Scott’s LTD benefits were terminated in 2004 based upon

“insufficient      documentation   of       a    functional   impairment   that

would preclude [Scott] from the job duties of any occupation.”

J.A. 119.      Scott appealed this termination and Eaton reinstated

       1
       Crepitus is “a palpable or audible grinding.” The Merck
Manual of Diagnosis and Therapy 285 (Robert S. Porter et al.
eds., 19th ed. 2011).



                                        4
her   benefits      after        an    independent          medical    evaluation.            This

independent medical evaluation noted that Scott’s symptoms were

possibly      caused        by        Reflex        Sympathetic       Dystrophy      (“RSD”) 2

secondary to her 2003 surgery.

      In    2005,     Scott       applied           for    Social     Security    disability

benefits.        The    Social          Security          Administration      denied         Scott

benefits because it concluded that she was not disabled. 3                                    Also

in 2005, Scott presented to Dr. Riley--her primary physician--

with swelling in her feet and ankles.                               Later, a blood test

showed elevated levels of Rheumatoid Factor (“RF”). 4                             Based upon

these      symptoms     and           Scott’s       family     history       of   Rheumatoid

Arthritis     (“RA”),        Dr.        Riley           suggested     that   Scott      see      a

rheumatologist.             Scott        declined.            Nevertheless,       Dr.        Riley

eventually diagnosed Scott with RA.

      In    2006,      as    part        of     a       periodic    revalidation        of     her

eligibility for benefits, Eaton required Scott to undergo an


      2
       RSD, also known as “complex regional pain syndrome,” is a
neurological condition that “typically follows an injury,” and
is characterized by various degrees of burning pain, excessive
sweating, swelling, and sensitivity to touch. The Merck Manual
of Diagnosis and Therapy, supra, at 1633-34.
      3
       This was Scott’s second such denial. Scott was previously
denied Social Security disability benefits because she had not
yet paid enough into the system to become eligible.
      4
       RFs are antibodies that are present in about 70 percent of
patients with RA.    The Merck Manual of Diagnosis and Therapy,
supra, at 333.



                                                    5
independent        medical       evaluation    by   a    rheumatologist.      The

rheumatologist,          Dr.    Stephenson,    stated,     Scott’s     “[p]revious

diagnosis of RSD and as well as RA are not supported by my

examination. . . .             I don’t think the RA is currently a clinical

factor.”        J.A.     510.      Dr. Stephenson also believed Scott was

being overmedicated.            He concluded that Scott’s chronic pain was

most likely caused by her depression and anxiety. 5                   Nonetheless,

Dr. Stephenson believed Scott was totally disabled based on her

pain and mental illness.

       Revalidation of Scott’s disability began again in 2007.                  As

part       of   this    revalidation,    Sedgwick       asked   Scott’s   treating

physicians to complete questionnaires and submit medical notes

from recent examinations.

       In his medical notes from May 1, 2007, Dr. Riley indicated

that Scott’s RA symptoms were worsening.                    Dr. Riley indicated

that Scott told him that she has not seen a rheumatologist.                     It

is     unclear     if     Dr.    Riley   was    aware     of    Dr.   Stephenson’s

examination of Scott in 2006 and his conclusion that Scott was




       5
       Dr. Stephenson did not discuss Scott’s mental illness in-
depth.   The first indication in the record that Scott suffers
from mental illness is a 2004 letter from Dr. Riley noting that
Scott suffers from anxiety and is taking Valium. It appears Dr.
Riley first prescribed Scott an antidepressant, Lexapro, in
January of 2007.



                                          6
not suffering from RA.              Dr. Riley also noted that Scott was on

pain medication, “which she tries to take sparingly.”                      J.A. 532. 6

       In a questionnaire from Sedgwick completed by Dr. Riley on

September 22, 2007, Dr. Riley concluded that Scott was totally

disabled due to her anxiety and depression and pain in her right

arm.       Dr. Riley made no mention of Scott’s previous diagnoses of

RSD and RA.          Dr. Riley also indicated for the first time that

the medication Scott was taking made it difficult for her to

concentrate.

       In medical notes from October 4, 2007, Dr. Riley concluded

that Scott “is permanently disabled secondary to” RA and RSD.

J.A. 547.          Dr. Riley also indicated that Scott had been seeing

Dr. Sida, a neurologist, for treatment.

       The    record    shows      that   Dr.   Sida   examined    Scott     multiple

times.        In    notes   from    Dr.   Sida,   dated    October    3,    2007,    he

observed that Scott was “alert and oriented” and had “normal

language and attention.”              J.A. 545.        Dr. Sida also noted that

Scott      could    perform   serial      seven   calculations 7     and    that    her

memory was normal.            X-rays ordered by Dr. Sida indicated that

Scott was suffering from “degenerative facet joint arthritis of

       6
       At the time of the most recent review of her eligibility,
Scott was taking Mobic and Percocet.
       7
       A test for mental function, where a patient is asked to
count down from 100 by sevens.



                                            7
mild degree . . . and mild osteoarthritis.”                           J.A. 248.         In notes

from    his     November        7,    2007,     examination         of    Scott,     Dr.      Sida

stated,       he    could       not     “find        a    neuropathic       cause       for    her

persistent pain.”            J.A. 255.           Dr. Sida also noted that Scott

“has    been       told   she     has    rheumatoid         arthritis        but   no    one   is

treating for this.”             Id.

       Between December 13, 2007, and March 25, 2008, it appears

from the record that Dr. Riley examined Scott three times.                                     Dr.

Riley’s medical notes indicate that on December 13, 2007, Scott

came “[i]n for follow up on rheumatoid arthritis.”                                  J.A. 259.

Dr.    Riley       ordered    a      blood    test,       which     showed     Scott     had   an

elevated RF level.

       Scott was examined by Dr. Riley again on March 7, 2008.                                 On

an    examination         sheet       under     “Assessment:,”           Dr.    Riley     wrote,

“RSD.”      J.A. 266.        Under “Plan:,” Dr. Riley wrote, “Still unable

to work.”           Id.      No mention is made of RA.                         In a Sedgwick

questionnaire completed by Dr. Riley on March 17, 2008, he noted

for     the    first      time        that    side        effects    from      Scott’s        pain

medication “interfere[] with her ability to work,” J.A. 264, but

he    did     not    describe        what     this       interference      was     or    provide

objective findings to substantiate such interference.

       After her next exam--on March 25, 2008--on an examination

sheet       under     “Assessment:,”            Dr.        Riley     wrote,        “Rheumatoid

arthritis.”         J.A. 268.         On the sheet, Dr. Riley also checked the

                                                 8
box next to “edema” and noted that Scott’s hands and feet were

“puffy.”

        Sedgwick      also    asked    Dr.    Riley       to     fill       out    a    physical

capacity evaluation (“PCE”) for Scott.                         On the PCE, Dr. Riley

indicated that Scott was capable of sitting, standing, walking,

speaking,      and    viewing    a     computer         screen   for       8    hours    a   day.

Despite this, on the same PCE, Riley concluded that Scott could

do   zero   hours      of    sedentary    work      per     day.           To     address    this

apparent inconsistency, a Sedgwick representative contacted Dr.

Riley by phone.             The Sedgwick representative reported that Dr.

Riley said that Scott was capable of sedentary work.

       To summarize, Scott had, at various times, been diagnosed

with    four     potentially      disabling        conditions,             with    conflicting

evidence as to each.            Two doctors had diagnosed Scott with RSD--

a    neurological        condition--but           Dr.     Stephenson            rejected     this

diagnosis and Scott’s treating neurologist, Dr. Sida, could find

no neurological cause for her pain.                         Dr. Riley had diagnosed

Scott     with     RA;      however,    Dr.       Stephenson,          a       rheumatologist,

rejected       this      diagnosis,       and       Scott        had        never       seen    a

rheumatologist for treatment.                 Two doctors also diagnosed Scott

as suffering from mental illness; Scott, however, has never been

under the continuous care of a psychologist or psychiatrist, as

required by the plan.             Dr. Riley also concluded that the side

effects from Scott’s pain medication would interfere with her

                                              9
ability to work, but no objective findings exist in the record

to substantiate such interference.           Also, Dr. Riley previously

noted that Scott tried to take her medication “sparingly,” and

Dr. Sida concluded that Scott had normal cognitive functioning.

Finally, as to the cumulative effect of Scott’s ailments on her

ability to work, Dr. Riley came to conflicting conclusions on

the PCE and, when asked to clarify, stated that Scott could

perform sedentary work.

                                       C.

       Sedgwick submitted the above information along with Scott’s

medical    records    to   a   specialist    in    internal   medicine    and

rheumatology, Dr. Lumpkins.        Dr. Lumpkins, in a July 23, 2008,

report,   concluded    that    Scott     could    perform   sedentary    work.

First, Dr. Lumpkins noted that Scott’s primary physician, Dr.

Riley, had concluded that Scott could perform sedentary work.

Regarding Scott’s RSD, Dr. Lumpkins concluded that Scott could

perform work so long as it did not entail “repetitive fine motor

manipulation.”       J.A. 575.    As to concerns regarding potential

side effects of Scott’s pain medication, Lumpkin concluded that

one medication Scott was taking, Mobic, “would not be expected

to influence [Scott’s] functional ability in a sedentary . . .

work   environment.”       J.A.   578.      As    to   another   medication,

Percocet, Lumpkin concluded that its side effects would limit

Scott from “working at unprotected heights, driving a company

                                       10
vehicle, [and] working with heavy machinery or safety sensitive

materials.”            Id.       As    to    Dr.       Riley’s      diagnosis      of   RA,   Dr.

Lumpkins noted that while there was some objective evidence that

Scott      has    some       sort     of    arthritis,         it    was    insufficient       to

conclude that Scott had RA.                      Based on Dr. Lumpkins’s report, on

October 7, 2008, Sedgwick notified Scott that her LTD benefits

would cease starting November 1, 2008.

        Scott     sought      review        of    this    decision         pursuant     to    plan

procedure        on    October      25,     2008.        On    November       7,   2008,     Scott

provided Sedgwick with a letter from Dr. Riley, dated October

11, 2008, in which he again asserted that Scott was totally

disabled and could perform no work.                           In the letter, Dr. Riley

referred to “the side effects of the chronic medication that

[Scott] takes,” J.A. 552, but did not indicate what those side

effects were.              The letter contained no objective findings and

did not attempt to explain his previous inconsistent conclusions

on   the    PCE       or   his   later      statement         that    Scott    could     perform

sedentary work.            Dr. Riley also submitted additional information

to Sedgwick in December 2008 and early 2009.                                This information

showed that Dr. Riley had not seen Scott in person from March of

2008 until after Eaton revoked her benefits in October of that

year.      The information also indicated that in March of 2009, Dr.

Riley ordered a bone scan for Scott to check for RA.                                    The bone

scan revealed no obvious signs of RA.

                                                  11
       On review, Sedgwick engaged three physicians (a physical

medicine specialist, a psychiatry and neurology specialist, and

an internal medicine and rheumatology specialist) to re-evaluate

Scott’s medical records and speak with Dr. Riley.                                  All three

physicians concluded that Scott was able to work.                                  Based on

these reports, Sedgwick reaffirmed its original decision.

       Scott appealed this decision to Eaton, pursuant to plan

procedure.        Upon her appeal, Eaton provided her records to three

anonymous physicians (a specialist in neurology, a specialist in

psychiatry,        and    a    specialist        in    physical      medicine).        These

physicians all concluded that Scott could work.                              Eaton denied

Scott’s appeal on September 28, 2009.                        J.A. 86.       In its denial

letter,     Eaton       noted    that     the      only     physician      since    2007   to

conclude Scott was disabled was Dr. Riley.                          Eaton discounted Dr.

Riley’s conclusions based on the various inconsistencies among

his    diagnoses         and    his    lack     of     objective      findings.        Eaton

concluded        that    the    weakness      of      Dr.   Riley’s    conclusions,        the

dearth      of    supporting         objective        evidence,      and   the     unanimous

contrary view of the seven reviewing physicians, noted above,

was enough to support the original revocation of Scott’s LTD

benefits.

                                              D.

       On October 9, 2009, Scott sued Eaton, seeking reinstatement

of    her   benefits.           On    February       11,    2010,   the    district    court

                                              12
stayed the action to permit Eaton to review an affidavit by Dr.

Riley. 8      Eaton agreed to reconsider its revocation in light of

this       affidavit.      After    review      of    the   affidavit,       the   same

anonymous      reviewing    physicians       who     previously    concluded       Scott

could work again came to the same conclusion.                       Based on this,

Eaton sustained the revocation.                   As to Dr. Riley’s assertion

that Scott’s medication will prevent her from working, Eaton

noted:

       [A]lthough Dr. Riley expresses concern with respect to
       Ms. Scott’s ability to perform sedentary work, given
       the medications she uses, his office notes and records
       do not evidence the cognitive changes that he told the
       independent   physician   reviewer  may   impact   her
       functional capacity.

J.A. 97.

       The     parties   then      moved    for      judgment     pursuant    to    the

district court’s “Specialized Case Management Order for ERISA

benefits cases.”         J.A. 1249.        The district court found Eaton had

abused its discretion in two ways.                    First, the district court

concluded that Eaton acted unreasonably when, on review of its

initial determination, it failed to give adequate weight to Dr.

Riley’s letter of October, 17, 2008: “Instead of meaningfully

       8
       The affidavit was undated and not notarized, but appears
to be from sometime in 2009. Scott’s subjective complaints were
listed and Riley averred that Scott’s “subjective complaints and
limitations are consistent with her objectively diagnosed
medical conditions,” J.A. 598, but the affidavit listed no
objective findings.   Scott’s medical conditions were noted as
RSD and RA.


                                           13
discussing the impact that Dr. Riley’s subsequent letter had on

the conclusion that Scott could perform sedentary work, Eaton

turned to hired peer reviewers in an attempt to reconcile its

initial        determination       that   Scott       no   longer    had     a    covered

disability.”             J.A.     1257-58.          Second,   the    district          court

concluded that Eaton violated terms of the plan when it “failed

to adequately address the impact of Scott’s medication regime on

her ability to work.”               J.A. 1259.        The district court stated:

“Eaton’s reviewers collectively failed to evaluate and consider

the disabling side effects of Scott’s narcotic medication.                                By

failing to consider the side effects of Scott’s pain medication,

the Plan Administrator and its reviewers have disregarded the

terms     of     the     Plan.”      J.A.     1261-62.        The    district          court

accordingly reversed Eaton’s revocation and awarded Scott LTD

benefits.       Eaton appealed.



                                             II.

     On appeal, Eaton argues that the district court erred when

it   reversed      Eaton’s        decision     to    end   Scott’s    LTD        benefits,

because        Eaton’s    decision-making           process   was    sound       and     its

ultimate decision was supported by substantial evidence.                                 We

agree.

     Because the LTD plan granted Eaton discretionary authority

to determine eligibility for benefits, “the exercise of assigned

                                             14
discretion is reviewed for abuse of discretion.”                            Evans v. Eaton

Corp. LTD Plan, 514 F.3d 315, 321 (4th Cir. 2008).                                    “[T]he

district     court     functions         in    this      context       as   a   deferential

reviewing court with respect to the [administrator’s] decision,

and we review the district court’s decision de novo, employing

the same standards applied by the district court in reviewing

the    [administrator’s]        decision.”               Id.     (internal         quotations

omitted).         In   Evans,       we       provided     a     helpful      and    in-depth

discussion of the abuse of discretion standard in ERISA cases,

beginning with the following principle: “At its immovable core,

the abuse of discretion standard requires a reviewing court to

show   enough     deference     to       a    primary     decision-maker’s           judgment

that the court does not reverse merely because it would have

come to a different result in the first instance.”                              Id. at 322.

It    is   also   important     to       keep       in   mind    that       “the    abuse   of

discretion      standard   .    .    .       like    other      such    standards,      bites

mainly in close cases,” and in a close case, a court “should                                .

. . acknowledge[] the essential equipoise and stay[] its hand.”

Id. at 325.

       Particularly as to ERISA, we advised, a court should “not

disturb an ERISA administrator’s discretionary decision if it is

reasonable,” and “an administrator’s decision is reasonable if

it is the result of a deliberate, principled reasoning process

and if it is supported by substantial evidence.”                                Id. at 322

                                              15
(internal quotations omitted).                In Donovan v. Eaton Corp. LTD

Plan, 462 F.3d 321, 329 (4th Cir. 2006), this court held an

administrator’s reasoning process to be unprincipled when the

administrator      ignored     pro-beneficiary        evidence.            As       we    have

noted, “what rightly offended the Donovan court was not [the

administrator’s]        selectivity      (which         is       part     of        a     plan

administrator's job), but its ‘wholesale disregard’ of evidence

in   the   claimant’s    favor.”      Evans, 514 F.3d     at    326       (quoting

Donovan, 462 F.3d at 329).

      Applying these principles to the facts of this case, we

conclude    that     Eaton’s    decision      was    reasonable.            First,        the

district court was incorrect that Eaton disregarded Dr. Riley’s

October     2008     letter.       The     record         is     clear      that         Eaton

thoughtfully considered the views of Dr. Riley.                          Eaton and its

reviewers    discussed    Dr.    Riley’s       views,      but     gave   them          little

weight because of their inconsistency and the fact that many of

them were not based on objective evidence.                         Furthermore, Dr.

Riley’s conclusions--those of a well-meaning family doctor--were

contradicted by several specialists, who gave no indication of

unreliability.       It was not unreasonable to discount Dr. Riley’s

conclusions     in    these     circumstances.               See    Black       &       Decker

Disability Plan v. Nord, 538 U.S. 822, 834 (2003) (“[C]ourts

[may not] impose on plan administrators a discrete burden of

explanation when they credit reliable evidence that conflicts

                                         16
with a treating physician’s evaluation.”); see also id. at 832

(noting that a treating physician’s conclusion may be questioned

because “a treating physician, in a close case, may favor a

finding of ‘disabled’ ”).

       Second, the district court was incorrect that Eaton ignored

potential side effects of Scott’s medication in concluding that

she was able to work.           Dr. Lumpkins, in reviewing Scott’s record

for Sedgwick, noted that Scott can do sedentary work but that

side   effects    of     Percocet      would    keep   Scott       from    “working    at

unprotected heights, driving a company vehicle, [and] working

with heavy machinery or safety sensitive materials.”                         J.A. 573.

Then, in the final cancellation letter, Eaton stated, “We also

note that although Dr. Riley expresses concern with respect to

Ms.    Scott's    ability       to     perform    sedentary         work    given     the

medications      she    uses,    his    office    notes      and    records    do     not

evidence   the    cognitive      changes       that    he   told    the    independent

physician reviewer may impact her functional capacity.”                             J.A.

92.     This is sufficient consideration, especially considering

the lack of objective evidence supporting the existence of such

side effects.          See Evans, 514 F.3d at 326 (noting approvingly

that “[t]he benefits cancellation letter                    . . . gave due regard

to the evidence in [the beneficiary’s] favor”).

       Finally,   the     district      court    erred      in   reversing     Eaton’s

decision, which was based upon--at best--conflicting evidence.

                                          17
In favor of a finding of disability were only Scott’s subjective

complaints,       the    inconsistent     conclusions       of    Scott’s     primary

physician, and some objective evidence of RA.                    Against a finding

of disability were not only the unanimous assessments by peer

reviewers,    but       also    the   following      facts:      (1)    Dr.   Riley’s

diagnosis of RA has never been substantiated by a rheumatologist

and a bone scan revealed no obvious signs of RA; (2) Dr. Riley’s

diagnosis    of    RSD,     a   neurological    condition,        was    refuted   by

Scott’s     treating        neurologist,       Dr.    Sida,       who     found    no

neurological cause of her pain; and (3) there is no objective

evidence    Scott       suffers   side   effects     from   her    medication      and

Scott had been observed by Dr. Sida as alert and oriented. 9

Based on this evidence, Eaton’s decision to end Scott’s benefits

was not unreasonable.             See Elliot v. Sara Lee Corp., 190 F.3d
601, 606 (4th Cir. 1999) (noting that an administrator does not

abuse its discretion by denying benefits if the record contains

“conflicting medical reports”).




     9
       Scott has not argued that her mental illness entitled her
to LTD benefits.



                                         18
                                  III.

    For    the   foregoing   reasons,    the   holding   of   the   district

court is

                                                                    REVERSED.




                                   19